t c memo united_states tax_court sharon e backstrom harold j and zelma g barbret virginia boland john a and theresa a cislaghi estate of roger w dornbrock deceased maryn j dornbrock personal representative maryn j dornbrock gary e and beverly g engel hermann k and helen w enzmann don and mary everett kenneth b and mary j faust estate of harold e frazer deceased elizabeth frazer personal representative charlotte v frazer william m and martha j goodman paul w and kathleen m hammer john and rita c harvey william r and ethel kelley edward and arles kogelman terrence l labadie frances eng lee george r martell craig a and cynthia m peltier myra joan rodgers william h and shirley m shaw karl l and sui ti a siebert john m and sandra soper paul j and nancy l spindler gerard w j and madeline tremblay richard r and monica j riddle carol t jakubowski and arthur miller petitioners v commissioner of internal revenue respondent docket no filed date andrew w mychalowych for petitioners maryn j dornbrock and the estate of roger w dornbrock deceased karen j goheen for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge couvillion special_trial_judge petitioner maryn j dornbrock mrs dornbrock has before the court a motion for leave to file a motion to vacate or revise the decision that was entered in this case this case is one of a group of cases that constituted a national litigation project identified by respondent as ig-phonomasters and involved investors in a master recording leasing program a joint petition was filed in this case on date on behalf of numerous investors in this program which included roger w dornbrock and his wife unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure as discussed later in greater detail this motion was filed by petitioner maryn j dornbrock individually on her own behalf and on behalf of the estate of roger w dornbrock deceased in her capacity as personal representative of such estate maryn j dornbrock the decision is a stipulated decision signed by counsel for the parties and was entered by the court on date mrs dornbrock's motion for leave to file the motion to vacate or revise the decision was filed on date over years after the decision was entered no other motions such as a motion to vacate or a notice of appeal have ever been filed in this case concurrent with mrs dornbrock's motion for leave to file is a motion to vacate or revise which has been lodged with the court mrs dornbrock's motion for leave to file was calendared for hearing and was heard at this court's detroit michigan trial session at which evidence was adduced this case arises out of roger w dornbrock's mr dornbrock participation in a master recording leasing program known as the pop phonomasters leasing program pop phonomasters program mr dornbrock participated in the leasing program in by signing an offer to participate in the co-tenancy and operating_agreement and phonomasters lease offer mr and mrs under the circumstances herein the motion for leave to file the motion to vacate or revise is a prerequisite to filing the motion to vacate or revise in deciding whether to grant or deny a motion for leave to file a motion to vacate or revise the court may consider the merits of the underlying motion to vacate or revise to determine whether further proceedings are appropriate 69_tc_999 accordingly the court here considers the merits of mrs dornbrock's motion to vacate or revise even though the motion before the court is a motion for leave to file the motion to vacate or revise dornbrock claimed a schedule e partnership loss and an investment_tax_credit on their joint federal_income_tax return from the pop phonomasters program they also filed amended joint federal_income_tax returns for and claiming investment_tax_credit carrybacks for those years arising out of the pop phonomasters program the investment tax_credits resulted in federal_income_tax refunds for each of these years on date a notice_of_deficiency was issued to roger w dornbrock and maryn j dornbrock husband and wife for all years involving the pop phonomasters program in the notice_of_deficiency respondent determined the following deficiencies in federal income taxes and additions to tax additions to tax_year deficiency sec sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these deficiencies arose solely from roger w dornbrock's participation in the pop phonomasters program on date a joint petition was filed on behalf of approximately petitioners who received notices of deficiency as a result of their participation in the pop phonomasters although adjustments were made in the notice_of_deficiency to the dornbrocks' income for no deficiency was determined for that year program including mr and mrs dornbrock the timely petition in this case was filed on behalf of petitioners by hallison h young mr young an attorney who is admitted to practice before this court at the time the petition was filed mr and mrs dornbrock were legal residents of the state of michigan on date mr dornbrock died and mrs dornbrock was subsequently appointed as personal representative of his estate by the probate_court of wayne county michigan at the time the subject motion was filed mrs dornbrock continued to be a legal resident of the state of michigan due to the large number of participants in the pop phonomasters program who had filed the joint petition several petitioners representing various versions of the program were selected as lead cases that were tried first and the remainder of petitioners were severed from the lead cases and assigned a separate docket number ie this case the court then continued this case pending the outcome of the lead cases roger w dornbrock and maryn j dornbrock were among petitioners who for purposes of simplicity in numbers the court count sec_5 husbands and wives who filed joint returns and received joint notices of deficiency as one petitioner the petition was signed by mr young as counsel for petitioners a petition in the tax_court need not be signed by the taxpayers and may be signed by their counsel rule sec_23 sec_24 were severed from the lead cases and assigned to this case in due course a notice was issued calendaring this case for trial the lead cases in the program that were tried were decided by this court in donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir in donahue v commissioner supra this court found that the pop phonomasters program lacked economic_substance the decision in the donahue case was affirmed in the two cited appeals subsequent to the conclusion of the final appeal in the donahue case and the expiration of time for filing a petition for certiorari with the u s supreme court counsel for the parties in this case which included the dornbrocks entered into a stipulated decision with respect to the pop phonomasters issues based on the decisions in the donahue case in the stipulated decision entered in this case the parties agreed to deficiencies in federal income taxes and additions to tax with regard to mr and mrs dornbrock in the amounts set out in the notice_of_deficiency the stipulated decision document was lodged with the court when the case was called for trial on date and the decision was entered by the court on date concurrent with the filing of the stipulation the parties filed a motion to substitute parties and to change caption with respect to petitioner roger w dornbrock who passed away in date pursuant to rule a this court ordered that estate of roger w dornbrock deceased maryn j dornbrock personal representative be substituted for roger w dornbrock as a petitioner in this case throughout the entire process just described the attorney mr young represented the taxpayers in the lead cases that were tried and he continued as attorney for the taxpayers in this case which had been severed from the lead cases mr young was in direct contact with only one of the program participants frank c pasternak mr pasternak mr pasternak was a certified_public_accountant whose clients included one of the organizers of the pop phonomasters program mr pasternak had accepted the responsibility of acting as co-tenancy operator cto for the pop phonomasters program by signing the aforementioned offer each pop phonomasters participant including mr dornbrock appointed mr pasternak as his or her attorney in fact and authorized him to execute on behalf of each participant the co-tenancy and operating_agreement the phonomasters lease agreement and the phonomasters marketing agency agreement each participant also authorized mr pasternak to execute any documents required under sec_48 and sec_1_48-4 income_tax regs to pass through investment tax_credits from the lessor to the lessees in his capacity as cto mr pasternak was given subject_to the other participants' instructions the exclusive right and duty to conduct the operations of the pop phonomasters program more specifically mr pasternak was authorized to maintain books_and_records and to pay all ordinary and necessary expenditures without consulting other participants as pop phonomasters participants began receiving notices of deficiency regarding their investments some of them contacted mr pasternak about the matter in response to their inquiries and in his capacity as cto mr pasternak mailed a form letter to each of the pop phonomasters participants regarding the notices of deficiency received by them the form letter was drafted by mr young's law firm however the letters were signed by mr pasternak and were printed on phonorecords phonomaster leasing letterhead and stated dear co-tenant as you are aware the internal_revenue_service has been conducting an investigation into the tax_liabilities of certain co-tenants participation in pop phonomaster leasing program we were recently informed that certain co- tenants have received statutory notices of deficiency it appears that certain of these investigations by the irs involve substantial and controlling common questions of law or fact accordingly if you wish to join in a consolidated effort joint tax_court petition return an executed copy of the enclosed consent form by date since your petition will very probably have to be filed with the united_states tax_court washington d c by date to help me and or my representative prepare the petition promptly deliver to me all available information which substantiates all adjustments reflected on irs form_5278 statement of income_tax changes attached to your notice_of_deficiency by date thank you for your cooperation very truly yours frank pasternak co-tenant operator the consent form attached to the letter read as follows the undersigned hereby desire s to contest the attached notice_of_deficiency and authorize frank pasternak or his representative to file a joint consolidated petition with the united_states tax_court for a redetermination of the deficiency the undersigned hereby enclose s a copy of his her statutory_notice_of_deficiency upon receiving signed consent forms from each of the pop phonomasters participants mr pasternak forwarded the consent forms and notices of deficiency to mr young the attorney the participants who responded to the letter also made payments for instituting litigation in this court in the form of checks made payable to mr pasternak mr pasternak in turn deposited the checks into a bank account he held as agent for pop phonomasters and then issued a check from such account to mr young representing total_payment from all petitioners at the hearing on the subject motion mrs dornbrock testified that although she was not aware of the details surrounding the pop phonomasters program her husband had told her about his investment in pop phonomasters and that she had raised no objections further she admitted that her husband had told her prior to his death in that a tax problem had arisen with the investment he directed her to call mr pasternak if she had any questions regarding the investment or the tax problems associated therewith after her husband's death mrs dornbrock called mr pasternak to inform him of her husband's death but she did not discuss the pop phonomasters program with him after the stipulated decision in this case became final the internal_revenue_service irs assessed the various deficiencies and additions to tax in accordance with the decision in date mrs dornbrock received a letter from the irs informing her that she owed dollar_figure for the tax_year believing that this amount represented all of her tax_liabilities she paid this amount in full shortly thereafter she received further correspondence from the irs informing her that she owed dollar_figure for and dollar_figure for upon receipt of the correspondence referencing and mrs dornbrock sought the advice of a certified_public_accountant who referred her to an attorney this series of events gave rise to the motion filed on her behalf and that is presently before the court at this time mr dornbrock had become aware that he was terminally ill and was taking steps to prepare his wife to handle financial matters after he had passed away his efforts included providing his wife with much financial information of which she had previously by her own admission been intentionally unaware in her motion for leave to file in which mrs dornbrock is represented by attorney andrew w mychalowych mr mychalowych she alleges fraud on the court because mr young lacked authority to represent her in this case in further filings mrs dornbrock alleges that this court lacked jurisdiction over both her and the estate of her deceased husband at the hearing mrs dornbrock modified her position to contend that mr young's lack of authority to represent her originated only at the time of her husband's death she further alleges that any authority mr young may have had to represent her husband terminated upon mr dornbrock's death and that mr young had no authority to represent her as personal representative of her husband's estate mrs dornbrock asserts that mr young had no authority to execute the stipulated decision document on her behalf and on behalf of the estate of her deceased husband and therefore the decision should be vacated respondent objects to petitioner's motion with regard to the argument that mr young lacked authority to represent her mrs dornbrock contends that she had no mrs dornbrock's changed position appears to have resulted from the court's observation that if mr young never had authority to represent her this court never had jurisdiction over her and respondent would have been free to assess her for the amounts determined in the notice_of_deficiency this result would complicate the legal process in that presumably mrs dornbrock would be required to continue the action in this court for a determination that there was no jurisdiction and commence a separate legal proceeding in u s district_court for a refund this latter proceeding however would require a prior payment in full of the assessments knowledge of this litigation and she did not personally authorize mr young to represent her in this case mrs dornbrock contends further that if mr young had the authority to represent her in filing the joint petition he was acting as her subagent by and through her agent mr dornbrock rather than as her agent accordingly she argues that under common_law principles of agency mr young's status as subagent for her terminated upon the death of mr dornbrock her agent thus mrs dornbrock contends that mr young's authority to represent her as a subagent terminated upon the death of her husband with regard to her argument that mr young lacked authority to represent her husband's estate mrs dornbrock contends that under michigan law mr young's authority to represent mr dornbrock terminated upon mr dornbrock's death she contends that mr young never obtained her permission as personal representative of her husband's estate to substitute parties as he did in this case she argues further that her husband's estate was closed in yet the estate was not substituted as a party until therefore she contends this court never obtained jurisdiction over the estate of her deceased husband mrs dornbrock's position on this argument is not clear as to whether the court's purported loss of jurisdiction over her husband's estate reverted back to the date of the filing of the petition or the date her husband died in support of her motion mrs dornbrock asserts that she had no specific knowledge of the tax deficiencies at issue herein did not sign the petition did not know mr young did not personally authorize mr young to file a petition on her behalf never received any communication from mr young regarding this case never received a bill from mr young for services rendered in this case and did not personally authorize mr young to enter into a settlement agreement on her behalf or on behalf of her husband's estate rule provides that a motion to vacate shall be filed within days after a decision has been entered unless the court shall otherwise permit sec_7481 and sec_7483 provide generally that a decision of this court becomes final in the absence of a timely filed notice of appeal days from the date the decision is entered as a general_rule this court is without jurisdiction to vacate a decision after the decision becomes final 441_f2d_930 9th cir vacating 52_tc_295 however a decision entered in a case where this court never acquired jurisdiction over a taxpayer is a legal nullity and is therefore not a decision as to that taxpayer 868_f2d_1081 9th cir accordingly a judgment void for lack of jurisdiction may be vacated at any time billingsley v commissioner supra pincite 71_tc_108 the court may also vacate a decision after the decision becomes final if there has been a fraud on the court 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir mrs dornbrock's motion alleges lack of jurisdiction as well as fraud on the courtdollar_figure the jurisdiction of this court is based on a timely filed petition 97_tc_437 when a taxpayer files a timely petition this court's jurisdiction is invoked and remains unimpaired until the controversy is decided 57_tc_720 17_tc_942 affd 200_f2d_308 6th cir however when an individual fails to sign the petition or to ratify the petition and does not intend to become a party to the litigation this court acquires no jurisdiction over that individual levitt v commissioner supra in 219_f2d_610 6th cir the circuit to which this case would be appealed the court_of_appeals for the sixth circuit indicated that the tax_court also has the power in its discretion in extraordinary circumstances to vacate and revise a final_decision where it is based upon a mutual mistake of fact however in 51_f3d_618 6th cir the sixth circuit held that the case of reo motors inc v commissioner supra is no longer binding in that circuit and the case is considered to have been overruled by 352_us_1027 pincite ratification requires a showing of proper authorization by the signing party to act on behalf of the nonsigning party id when a petition is filed by an attorney on behalf of a taxpayer the question is whether that taxpayer authorized the attorney to act on his or her behalf this is a factual question to be decided based on common_law principles of agency 85_tc_359 casey v commissioner tcmemo_1992_672 under common_law rules of agency authority may be granted by express statements or may be derived by implication from the principal's words or deeds john arnold executrak sys inc v commissioner tcmemo_1990_6 citing restatement agency 2d sec_26 in casey v commissioner supra this court held that the taxpayer's practice of routinely allowing her spouse to handle income_tax matters and to open correspondence received from the commissioner constituted an implied grant of authority to her spouse that allowed him to represent her with respect to their joint income_tax matters that grant of authority was sufficient to allow the taxpayer's spouse to hire an attorney to file a joint petition with this court this court held that it had jurisdiction over the taxpayer even though she never signed the petition because she impliedly authorized it through her spouse the record establishes that mrs dornbrock habitually turned over the responsibility of dealing with the couple's business and financial matters including their federal_income_tax matters to her husband mrs dornbrock trusted her husband completely and signed their joint federal_income_tax returns without even reviewing them furthermore mrs dornbrock never opened any mail that appeared to be financially or tax related even though it may have been addressed jointly to her and her husband mrs dornbrock was aware of correspondence received from the irs however she allowed mr dornbrock to deal with such matters without question this conduct impliedly authorized mr dornbrock to represent mrs dornbrock with respect to their federal_income_tax matters mr dornbrock acted within the scope of this authority when he retained mr young by and through mr pasternak to file a petition with this court mr young acted pursuant to the authority granted to him by mr dornbrock on mr and mrs dornbrock's behalf when he filed the joint petition in this case even if the taxpayer was not aware of the dispute with the irs her own admitted delegation of authority to her husband cannot now be revoked because she is unhappy with the outcome of her case 'deficiencies ex post do not detract from authority ex ante ' disanza v commissioner tcmemo_1993_ affd without published opinion 9_f3d_1538 2d cir mrs dornbrock therefore has not convinced this court that it lacked jurisdiction over her in this case mrs dornbrock further contends that this court lacked jurisdiction over her husband's estate at the time the decision was entered the petition was filed timely on date and mr dornbrock died in while this case was pending prior to entry of the decision the court ordered pursuant to rule a that the estate of her husband through mrs dornbrock as personal representative be substituted as a petitioner in this case it is well settled that a petitioner's death does not divest this court of jurisdiction over the income_tax_liability of such petitioner for years at issue 50_tc_30 25_tc_589 this court's jurisdiction is based on the petition which here was timely filed on mr dornbrock's behalf while he was alive and which he authorized sec_6213 rule once this court has jurisdiction the case does not abate upon petitioner's death 18_bta_608 when a petitioner dies the court generally will order that a representative or successor be substituted as the proper party rule a the legal capacity in this court of a representative is controlled by rule c this court applies local law to determine who may represent the decedent's_estate in this court 65_tc_346 under michigan law an estate is not a proper party to a lawsuit but rather the administrator or executor is the proper party plaintiff or defendant wright v estate of treichel mich app n w 2d see also 215_fsupp_833 e d mich stating that the death of the plaintiff during the pendency of a private antitrust suit in federal court sitting in michigan did not abate the action and the executor of the deceased plaintiff's estate could be substituted as party plaintiff mrs dornbrock was appointed personal representative of her husband's estate by the probate_court of wayne county michigan which clearly qualifies her as the proper party to continue the prosecution of mr dornbrock's action before this court this court ordered that mr dornbrock's estate and mrs dornbrock as personal representative of that estate be substituted for her deceased husband as a petitioner in this case this substitution was in compliance with both the rules of this court and michigan law mrs dornbrock therefore has not convinced this court that we lack jurisdiction over the estate of her deceased husband in this case as was noted in nordstrom v commissioner supra pincite the foregoing makes it clear that the court's jurisdiction over a case continues unimpaired by the death of a petitioner and even in the event that there is no personal representative appointed to act in the place and stead of the decedent and if our jurisdiction continues then there must be a procedural means to bring the case to a close in the event that no representative of a decedent comes forward to prosecute the decedent's case before this court the procedural means for bringing the case to a close is respondent's filing of a motion to dismiss for failure to properly prosecute nordstrom v commissioner supra see also wyler v commissioner tcmemo_1990_285 consequently if this court were to hold that the aforementioned substitution of mr dornbrock's estate and mrs dornbrock as personal representative of that estate was improper respondent would then be in the position to file a motion to dismiss this case as to mr dornbrock for failure to properly prosecute if this court were to grant such a motion mrs dornbrock and the estate of her deceased husband would be in the same position she finds herself in at this time because respondent could assess the taxes based upon an order of dismissal and decision this court does not believe that mrs dornbrock desires such an inevitable result in this case mrs dornbrock contends that the substitution of parties in this matter was improper or invalid because her husband's estate had been closed some years prior to the substitution her argument in this regard is misplaced the supreme court of michigan has held probate and closing of an estate should not bar an action that may yet within the applicable statute of limitation be commenced directly against the personal representative of the decedent just as the failure of heirs to probate a decedent's_estate does not preclude the commencement of an action neither should the closing of an estate preclude the commencement of an action which otherwise is authorized williams v grossman mich n w 2d furthermore although the probate of an estate has been completed and the estate closed where a person has an action which by statute may be commenced directly against the personal representative of the decedent without first filing a claim against his probate_estate the administration of the estate is incomplete within the meaning of the statute and upon petition the estate may be reopened to provide a suable person so that the action can be commenced fn ref omitted id pincite n w 2d pincite the court believes that this rule is particularly applicable to this case since the proceeding in this court commenced prior to mr dornbrock's death and was still pending at the time of his death and throughout the administration of his estate a presentation of a claim is not required in matters claimed in proceedings against the decedent that were pending at the time of death mich comp laws ann sec west moreover a judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's_estate constitutes an allowance of the claim id sec mrs dornbrock failed to show that the closing of her husband's estate prior to the time of the substitution of parties in this case would have the effect of invalidating the substitution of parties what she has shown instead is that she failed in her duties as personal representative of her husband's estate to fully administer the estate before petitioning the probate_court to close the estate and discharge her as personal representative since the court concludes that the decision entered in this case was not void as to mrs dornbrock and her husband's estate for lack of jurisdiction the court next addresses the contention that there was fraud on the court this court has jurisdiction to set_aside a decision that has become final where there is a fraud on the court 511_f2d_929 2d cir 86_tc_1319 affd 859_f2d_115 9th cir in order to succeed mrs dornbrock must establish that there was fraud on the court in the entry of the decision on date based on mr young's alleged lack of authority to represent mrs dornbrock and her husband's estate following the death of mr dornbrock in date the burden_of_proof is on the party filing the motion to vacate and such burden must be carried by clear_and_convincing evidence 70_tc_623 this court in abatti v commissioner t c pincite has described the term fraud on the court as follows fraud on the court is only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery cannot perform in the usual manner its impartial task of adjud g ing cases that are presented for adjudication fraud inter partes without more should not be a fraud upon the court toscano v commissioner f 2d pincite quoting j moore federal practice par dollar_figure 2d ed to prove such fraud petitioners must show that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court the court must examine all of the evidence in light of the foregoing definition to determine whether the record establishes fraud on the court the first consideration is mr young's purported representation of all petitioners in the original joint petition the practice of a few attorneys or even one attorney representing a large group of investors who were engaged in a single transaction is commonplace and is not by its nature a cause for suspicion also it is not unusual in such circumstances for such attorney or attorneys to have direct contact with only a few or even one of the investors appointed to represent the others the practice of such attorney or attorneys maintaining continuous and direct contact with each individual investor could prove to be impractical overburdensome and could cause severe delays in the litigation of a case next it is necessary to consider mr dornbrock's authorization of mr young to represent mr and mrs dornbrock in this case mr young testified that he would not have included an individual's name on the original joint petition unless he had received from the individual a consent form and a copy of their notice of deficiencydollar_figure indeed mrs dornbrock failed to show how mr young could have obtained the correct amounts of deficiencies and additions to tax to include in the joint petition unless her husband had indeed forwarded their notice_of_deficiency to mr young through mr pasternak on the entire record this court is convinced that mr young was given the authority by mr dornbrock to represent both mr and mrs dornbrock in the filing of the joint petition in this case on their behalf the joint petition was timely filed and mr young thereby became counsel of record for mr and mrs dornbrock in this case it is notable that the appearance of an attorney on behalf of an individual creates a presumption that the attorney has the authority to represent that individual osborn v bank of united_states u s wheat 73_tc_639 no motion to remove or cause the withdrawal of mr young as counsel for mr dornbrock mrs dornbrock or mr dornbrock's estate was filed until after mrs dornbrock filed the subject motion seeking to vacate or revise the decision nor for that matter have any of the other petitioners in this case filed any motion to remove mr young or to vacate the decision entered against them thus it appears at in fact mr young testified and the record reflects that he represented most but not all of the pop phonomasters investors first blush that on or about date when mr young and counsel for respondent signed the stipulated decision document mr young was duly authorized to represent mrs dornbrock and the estate of her deceased husband moreover the evidence is clear that neither mr young nor counsel for respondent received any notice or had knowledge that mr young no longer had the authority to represent mrs dornbrock or her husband's estate mrs dornbrock contends that mr young represented her as a subagent who had been appointed by and through her agent mr dornbrock she alleges further that under common_law principles of agency a subagency terminates upon the death of the agent therefore she argues mr young's authority to represent her terminated with the death of her husband in support of this proposition mrs dornbrock cites several excerpts from the restatement second of agency and a case decided in the probate_court of cuyahoga county ohio see bowman v bowman ohio misc n e 2d stating that the death of the agent terminates the authority of the subagent to act for the principal the court agrees with the general proposition that in a true subagency relationship the death of the agent terminates the relationship between the principal and the subagent even if there was a subagency relationship that terminated upon the death of mr dornbrock mrs dornbrock failed to show that mr young's continued representation of her subsequent to her husband's death amounted to fraud on the court mr young was never notified that he was representing mrs dornbrock as her subagent rather than as her agent therefore he could not have been expected to assume that the death of mr dornbrock would terminate his authority to represent mrs dornbrock mr young's continued representation of mrs dornbrock was clearly in her best interest since she claims she had no knowledge of the proceedings and therefore would not have had the opportunity to appoint new counsel to represent her in this case mr young had a duty to represent mrs dornbrock to the best of his ability until he was notified otherwise a duty which he aptly fulfilled on this record the court is satisfied that mr young filed the petition as agent for both mr and mrs dornbrock there is no evidence to support the contention that mr dornbrock employed mr young to represent him alone and that mr young represented mrs dornbrock in a subagency capacity there were some husbands and wives who were joint petitioners in this case and to hold that as to this one couple mr and mrs dornbrock there was this special_agent and subagent relationship is simply incredible the court does not buy that argument mrs dornbrock contends that under michigan law an attorney-client relationship terminates upon the death of the client and the authority of the attorney to represent the deceased client is revoked therefore she contends mr young's authority to represent her husband terminated upon mr dornbrock's death mrs dornbrock's aforementioned statement of michigan law is accurate indeed the rule in michigan is that the authority of an attorney is revoked and the attorney-client relationship is terminated when the client dies doty v dexter mich n w courser v jackson mich n w see generally c j s attorney and client sec_113 p wright v estate of treichel mich app pincite n w 2d pincite see also henritzy v general electric co mich app n w 2d for purposes of this discussion this court assumes that mr young's authority to represent mr dornbrock terminated with his death in date nevertheless mrs dornbrock has failed to show that any of mr young's actions subsequent to mr dornbrock's death amounted to fraud on the court mr young is an attorney however he does not possess the ability to read the minds of his clients mr young was notified of mr dornbrock's death however he was not instructed to discontinue his representation of mr dornbrock when mr young was made aware of the death of mr dornbrock he took the appropriate action of moving this court to substitute parties as provided for in 50_tc_30 to protect the interest of mr dornbrock in this case mr young's substitution of parties prior to signing the stipulated decision in this case was in the best interest of mr dornbrock and his estate in the closing of this case if mr young had not pursued this course of action which is explicitly prescribed for such situations by prior decisions of this court respondent would likely have properly filed a motion to dismiss for lack of prosecution as to mr dornbrock mr young had a duty to represent mr dornbrock to the best of his ability until he was notified otherwise mr young's actions in this case reflect a fulfillment of such duty rather than some type of sinister attempt to deceive this court mrs dornbrock's assertions that she could not have contacted mr young regarding these matters because she had no knowledge of the pop phonomasters program or of the handling of any_tax problems associated therewith carry very little weight with the court the evidence shows that mrs dornbrock knew of the pop phonomasters program and was advised by her husband prior to his death of a potential tax problem with the investment she was fully aware that mr pasternak was the contact person for further information regarding such matters and that any_tax problem would be a joint liability of hers and mr dornbrock's mrs dornbrock telephoned mr pasternak to notify him of her husband's death she had no other reason to contact mr pasternak except for her husband's investment in the pop phonomasters program and to afford mr pasternak the opportunity to act accordingly with respect to that program as it was affected by her husband's death under these circumstances mrs dornbrock cannot now claim ignorance and expect this court to vacate a final_decision based on such claims a taxpayer's lack of diligence does not amount to fraud on the court finally mrs dornbrock contends that due to fraud on the court she was denied the right to assert the defense of innocent spouse under sec_6013 the evidence does not show that any person gave mr young any reason to believe that there was an innocent spouse issue in this case further there is no reason to believe that such issue was not raised in the petition because of any collusion or fraud even if this court were to conclude that mrs dornbrock was entitled to innocent spouse relief the decision should not be vacated because of the failure of mr young to raise that issue see 932_f2d_598 7th cir revg on another ground tcmemo_1990_44 involving failure to raise an innocent spouse argument there is no principle of effective assistance of counsel in civil cases shortcomings by counsel may be addressed in malpractice actions they do not authorize the loser to litigate from scratch against the original adversary citations omitted the argument of innocent spouse relief for mrs dornbrock may have been omitted through error or oversight or lack of communication or because counsel considered correctly or incorrectly that the argument was invalid but the record here does not establish that such argument was omitted for reasons amounting to fraud on the courtdollar_figure there is no suggestion of fraud on the court in mr young's actions mr young who testified at the hearing admitted that he had never met mr and mrs dornbrock or had any direct contact with them nor did he have any direct contact with any of the pop phonomasters investors except for mr pasternak and that it was understood that this was the manner in which the pop phonomasters litigation would be handled if mr or mrs dornbrock were not kept sufficiently informed about the progress of this case that was a result of either their own inattentiveness or an inadvertent failure of communication on the part of mr pasternak however as this court stated in disanza v commissioner tcmemo_1993_142 affd without published opinion 9_f3d_1538 2d cir even if we were to conclude that counsel was negligent in this matter his representation of the dornbrocks such conduct would not constitute fraud on the court see 387_f2d_689 7th cir affg an unreported order of this court see also dominquez v united_states 583_f2d_615 2d cir moreover even gross neglect on the part of a taxpayer's counsel does not constitute 'fraud on the court' gazdak v mrs dornbrock's claim of innocent spouse is undermined by the fact that she paid in full without question the first bill she received from respondent after the decision was entered with respect to the tax_year commissioner tcmemo_1993_381 see also 872_f2d_245 8th cir affg an order of the court toscano v commissioner f 2d pincite kenner v commissioner supra pincite disanza v commissioner supra pulitzer v commissioner tcmemo_1987_408 the court is satisfied that neither mr young mr pasternak nor any other party involved in the pop phonomasters litigation made any deliberate attempt to deny mr or mrs dornbrock or the estate of roger w dornbrock deceased maryn j dornbrock personal representative their right to be heard by this court mrs dornbrock has failed to show that any of mr young's actions in this case involved the evil intent deceit or collusion which have marked those cases where final verdicts have been set_aside see senate realty corp v commissioner f 2d pincite mrs dornbrock has not convinced us that a fraud was perpetrated on this court in the entry of the decision of this case on date as to maryn j dornbrock or the estate of roger w dornbrock deceased maryn j dornbrock personal representative therefore mrs dornbrock's motion for leave to file a motion to vacate or revise decision will be denied an appropriate order will be issued
